Citation Nr: 0635945	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-26 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence had been received to 
reopen a claim for service connection for a duodenal ulcer 
(also claimed as secondary to post traumatic stress disorder 
(PTSD)).

2.  Entitlement to service connection for a duodenal ulcer 
(also claimed as secondary to PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St 
Petersburg, Florida, which, inter alia, determined that no 
new and material evidence had been presented to reopen the 
veteran's service connection claim for a duodenal ulcer.

The veteran initially filed a claim for service connection 
for a duodenal ulcer on a direct basis.  In June 2004 the 
veteran added the theory of service connection for his 
duodenal ulcer as secondary to his then service-connected 
PTSD.  In the interest of judicial economy and to avoid 
piecemeal litigation, these service-connection theories have 
been combined and the combined claim will be reopened and 
remanded for additional development.  See Smith v. Gober, 236 
F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying 
claims are 'intimately connected,' interests of judicial 
economy and avoidance of piecemeal litigation require that 
claims be appealed together).

In August 2006, the appellant and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (Videoconference hearing); a copy of this transcript is 
associated with the record.   

The issue of entitlement to service connection for a duodenal 
ulcer (also claimed as secondary to PTSD) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 1949 decision, the RO denied service 
connection for a duodenal ulcer; the veteran did not file a 
timely notice of disagreement (NOD).

2.  Evidence added to the record since the February 1949 RO 
decision relates, by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the appellant's service-connection claim for a 
duodenal ulcer (also claimed as secondary to PTSD).
 

CONCLUSIONS OF LAW

1.  The February 1949 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
February 1949 RO decision sufficient to reopen the 
appellant's claim for service connection for a duodenal ulcer 
(also claimed as secondary to PTSD).  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  In 
this case, the Board concludes that it is not precluded from 
adjudicating whether to reopen the appellant's service-
connection claim without first deciding whether the VA's 
notice and duty to assist requirements have been satisfied 
with respect to the issue of new and material evidence.  This 
is so because the Board is taking action favorable to the 
appellant in reopening his service connection claim for a 
duodenal ulcer (also claimed as secondary to PTSD).  In light 
of the above, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issue discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

Analysis

The issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for a 
duodenal ulcer (also claimed as secondary to PTSD).  The 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

In February 1949, the RO denied the veteran's claim for 
service connection for a duodenal ulcer, having found that it 
was not manifested in service or within one year of discharge 
to a degree of 10 percent or more.  Since the veteran did not 
file a timely NOD, the RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  In a March 
2003 rating decision, the RO determined that no new and 
material evidence had been presented to reopen the claim.  In 
June 2004, the veteran added the theory of service connection 
for a duodenal ulcer as secondary to his PTSD and perfected 
an appeal to the Board.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence received since the last final disallowance of 
the appellant's claim on any basis. Evans v. Brown, 9 Vet. 
App. 273 (1996).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the February 1949 RO decision.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).
 
The evidence received since the February 1949 rating decision 
includes: VA medical records from October 1948 through 
November 1952 reflecting a diagnosis of a duodenal ulcer and 
an anxiety state and treatment for these disorders; October 
1950 and April 2003 buddy statements asserting that the 
veteran had chronic stomach problems upon returning from 
service; medical records from Bon Secors Hospital from 
January 1966 to February 1980 and April 1990 reflecting the 
veteran's self-reported history of a subtotal gastrectomy 
performed in 1960 because of ulcers; a provider list and 
treatment dates submitted by the veteran showing his 
treatment duodenal ulcers and anxiety; the veteran's lay 
statements concerning his anxiety and stomach problems; an 
October 2002 letter from the veteran's stepdaughter who is a 
psychologist and a psychoanalyst, in which she opines that 
the veteran's stress from service lead to his ulcer; a 
December 2002 private physician's letter reflecting his 
opinion that the veteran's PTSD could have contributed to his 
high blood pressure, which can lead to peptic ulcer disease; 
a July 2004 lay statement from the veteran's brother 
asserting that he had a nervous condition and stomach 
problems when he returned from service; an August 2004 
private physician's letter which reflects the physician's 
opinion that the veteran's self reported stomach blood loss 
and stress disorder when he returned from service may have 
lead to ulcer disease; two August 2006 private physician's 
statements reflecting their opinions that there is likely a 
link between the veteran's stress disorder and his ulcer; and 
his August 2006 Videoconference hearing transcript.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  It is also material, in that 
it bears directly and substantially upon the specific matters 
under consideration.  The buddy statements submitted by the 
veteran corroborate his claims that he has had stomach and 
nervous problems since service.  The October 2002 letter from 
the veteran's stepdaughter, a psychologist, indicates her 
opinion that his PTSD is related to his ulcer.  The first 
August 2006 private physician opined that it is as likely as 
not that the peptic ulcer disease and PTSD are indeed 
related.  The second August 2006 private physician's opinion 
is that the veteran's ulcer disease is as likely as not to be 
related to his chronic stress syndrome as it is to other 
etiologies of peptic ulcer disease.  The Board notes that a 
VA physician opined in July 2005 that PTSD is not a known 
cause of duodenal ulcers.  However, the new and material 
evidence submitted relates to unestablished facts necessary 
to substantiate the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  Accordingly, the 
appellant's service-connection claim for a duodenal ulcer 
(also claimed as secondary to PTSD) is reopened.  To this 
extent, the appeal is granted.


ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a duodenal ulcer (also claimed as 
secondary to PTSD) has been received and the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

In his August 2006 Videoconference hearing, the veteran 
contended that he is entitled to service connection for a 
duodenal ulcer, to include as secondary to his service-
connected PTSD.  The RO discussed whether the duodenal ulcer 
was related to his service-connected PTSD in its January 2006 
supplemental statement of the case; however, at no point was 
the veteran ever provided with the regulations governing 
secondary service connection contained in 38 C.F.R. § 3.310 
(2006). 

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  A July 2005 VA examiner opined that the 
veteran's PTSD did not cause his duodenal ulcer, but there is 
no opinion as to whether his duodenal ulcer is being 
aggravated beyond natural progression by his service-
connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Furthermore, the July 2005 VA examination report did 
not address whether the veteran's duodenal ulcer is directly 
related to service or any incident therein.

Accordingly, the case is REMANDED for the following action:

1. VA should make arrangements with the 
appropriate VA medical facility for the 
veteran's claims file to be reviewed by 
an gastrointestinal specialist to provide 
an etiological opinion.  After all 
relevant evidence in the claims file is 
reviewed, the specialist should offer 
opinions as to: (1) whether it is at 
least as likely as not (50 percent or 
more probability) that his duodenal ulcer 
was incurred in, aggravated by, or was 
the result of some incident of active 
service and (2) whether it is at least as 
likely as not (50 percent or more 
probability) that his service-connected 
PTSD has aggravated or accelerated his 
duodenal ulcer beyond its natural 
progression.  If the etiology of the 
diagnosed disorder is attributed to 
multiple factors/events, the specialist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

The specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.  If the VA 
finds that an additional examination is 
necessary in order to decide the claim, 
such examination should be scheduled and 
conducted.

3. After completion of the above, VA 
should readjudicate the appellant's claim 
on a direct basis and due to aggravation 
considering the applicability of the 
decision reached in Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case reflecting 
consideration of the service connection 
theories listed above and to include the 
provisions of 38 C.F.R. § 3.310 (2006).  
The veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2006).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


